                  r- -                                                                                                                                        1    'I
,t'o   ;;   -·
            AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I   _./":::7--

                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                               JUDGMENT IN A CRIMINAL CASE
                                            v.                                          (For Offenses Committed On or After November 1, 1987)


                                     Israel Cuesta-Reyes                               · Case Number: 3:19-mj~_2_19_2_6_ _ _ _~

                                                                                        Donald L evine
                                                                                        Defendant's Att rney


            REGISTRATION NO. 79407298                                                                               MAY 1 6 2019
            THE DEFENDANT:                                                                                 CL.ERi·(, U. ''. P'" i"F"C; ".81.JRT
             lZI pleaded guilty to count(s) 1 of Complaint                                              ~~UTHrn;, ll"'' :::.,:          u· RNIA
                                                       ~~~~~~~~~~~~--===~~~~===!E=~=!=J--

                 D was found guilty to count( s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                    Nature of Offense                                                          Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

                 D The defendant has been found not guilty on count( s)
                                              -------------------
                 0 Count(s)                       dismissed on the motion of the United States.
                               ------------------
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            D TIME SERVED                            ,ttJ' _\_5_____ days
                 lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
                 lZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                 the   defendant's possession at the time of arrest upon their deportation or removal.
                  D    Court recommends defendant be deported/removed with relative,                          charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, May 16, 2019
                                                                                      Date of Imposition of Sentence


             Received       //C~"(
                            DUSM .                                                     ~"~
                                                                                      HONORABLE ROBERT A. MCQUAID
                                                                                      UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                    3:19-mj-21926
